DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is responsive to the amended application filed on 11/18/2020.
 Claims 1-16 have been cancelled. Claims 17-36 have been added. Claims 17-36 are presented for examination. Claims 17, 27 are independent claims. 

Response to Arguments 
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. 
Applicant have cancelled all the claims of the previous office action and added new claims. See rejection of the new claims below.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 17, 19-27, 29-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-40 of copending Application No. 16/875936 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant applicant claims the same subject matter and recite same claim elements to claims 23-40 of the reference application.
Regarding pending application claim 17, 27,
Pending Application
Co-Pending Application
Claim 17 recites a cell reselection method performed by a wireless device in a wireless communication system and claim 27 recites a wireless device that operates in a wireless communication system, the wireless device comprising: at least one transceiver; at least one processor; 
preserving the first priority information received through the RRC dedicated signaling; and suspending the application of the de-prioritization request information.
preserving the first priority information received through the RRC dedicated signaling. Claims 17, 27 of the pending application are broader in scope and are not patently distinct from claims 23, 32 of the co-pending application.


Dependent claims 19-26, 29-36 of the pending application recite the same subject matter as dependent claims 24-31, 33-40 of the co-pending application. Claims 19-26, 29-36 of the pending application are broader in scope and are not patently distinct from claims 24-31, 33-40 of the co-pending application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 18, 28 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 23, 32 of copending Application No. 16/875936 (reference application). 

Pending Application
Co-Pending Application
Claims 18 recites the method of claim 17 and claim 28 recites the wireless device of claim 27, wherein the operation further comprises: preserving the first priority information received through the RRC dedicated signaling.


preserving the first priority information received through the RRC dedicated signaling; and suspending the application of the de-prioritization request information.



This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2012/0258750 A1) in view of (Nokia Seimens Networks, 3GPP TSG-RAN WG2 Meeting #79bis, Bratislava, Slovakia 8-12 October 2012 R2-125033), henceforth CR.

Consider claims 17, 27
Kim teaches a method and a wireless device that operates in a wireless communication system, the wireless device comprising: at least one transceiver; at least one processor; and at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor (Kim fig 3 UE), perform operations comprising: receiving, from a network, first priority information through radio resource control (RRC) dedicated signaling (Kim fig 2 step 220 par 0031 receives priority information from RRC connection release message); receiving, from the network, second priority information through system information (Kim fig 2 step 200 par 0030 receives priority information from SIB); and based on a state of the wireless device that is camped on any cell state, performing a cell reselection by applying the second priority information received through the system information (Kim fig 2 steps 215, 245 par 0031-0034 priority information received from SIB is applied in camped on any cell state and priority information received from RRC signaling is applied in camped normally state); and suspending application of the de-prioritization request information (Kim fig 2 steps 235, 240, 215 par 0033-0034 when the T320 timer expires, deletes the priority information received from RRC signaling (step 240) and applies the priority information received from SIBs (step 215); thus ending the de-prioritization).
Kim teaches priority information for cell selection/reselection. However, Kim in addition to receiving the first priority information, de-prioritization request information is received, the de-prioritization request information indicating whether a current frequency or a radio access technology (RAT) is to be de-prioritized. CR discloses in addition to receiving the first priority information, de-prioritization request information is received, the de-prioritization request information indicating whether a current frequency or a radio access technology (RAT) is to be de-prioritized (CR summary of change de-prioritized request received with RRC Connection Reject message); suspending application of the de-prioritization request information (CR section 5.2.4.1). At the time of the invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Kim with CR by replacing the RRC Connection Release message with the RRC Connection Reject message. The motivation to combine Kim and CR is to enable the moving of users to another frequency or RAT using the RRC Connection Reject procedure when the current carrier or RAT is overloaded as discussed by CR.

Consider claims 18, 28
Kim in view of CR teaches the limitations of claims 17, 27, further comprising: preserving the first priority information received through the RRC dedicated signaling (Kim fig 2 the priority information received through RRC signaling is in step 220. The priority is preserved through steps 225, 230, 235 so it can be applied in step 245).

Consider claims 19, 29
Kim in view of CR teaches the limitations of claims 17, 27, wherein the de-prioritization request information indicates whether the current frequency or all frequencies of the RAT are to be the lowest priority frequency (CR section 5.2.4.1. The motivation to combine is to enable the moving of users to another frequency or RAT using the RRC Connection Reject procedure when the current carrier or RAT is overloaded).

Consider claims 20, 30
Kim in view of CR teaches the limitations of claims 17, 27, wherein the de-prioritization request information is received together with a timer value for a specific timer (CR section 5.2.4.1 T320 timer value with RRC Connection Reject message. The motivation to combine is to enable the moving of users to another frequency or RAT using the RRC Connection Reject procedure when the current carrier or RAT is overloaded).

Consider claims 21, 31
Kim in view of CR teaches the limitations of claims 20, 30, wherein the timer value indicates a period for which the current frequency or the RAT is to be de-prioritized (CR section 5.2.4.1 deprioritize when T320 timer value have not expired. The motivation to combine is to enable the moving of users to another frequency or RAT using the RRC Connection Reject procedure when the current carrier or RAT is overloaded).

Consider claims 22, 32
Kim in view of CR teaches the limitations of claims 21, 31, wherein the operations further comprise: performing de-prioritization of the current frequency or the RAT based on the received de-prioritization request information (CR section 5.2.4.1 deprioritize current or all frequencies. The motivation to combine is to enable the moving of users to another frequency or RAT using the RRC Connection Reject procedure when the current carrier or RAT is overloaded).

Consider claims 23, 33
Kim in view of CR teaches the limitations of claims 22, 32, wherein the de-prioritization of the current frequency or the RAT stops upon expiration of the specific timer with the timer value (CR section 5.2.4.1 stop deprioritize when T320 timer value expired. The motivation to combine is to enable the moving of users to another frequency or RAT using the RRC Connection Reject procedure when the current carrier or RAT is overloaded).

Consider claims 24, 34
Kim in view of CR teaches the limitations of claims 20, 30, wherein the specific timer is different from another timer, which is used for discarding the first priority information (CR section 5.2.4.1 discuss T320 timer with RRC Connection Reject, which obviously is different from another timer. The motivation to combine is to enable the moving of users to another frequency or RAT using the RRC Connection Reject procedure when the current carrier or RAT is overloaded).

Consider claims 25, 35
Kim in view of CR teaches the limitations of claims 17, 27, wherein the de-prioritization request information is received through a RRC connection reject message (CR summary of change de-prioritized request received with RRC Connection Reject message. The motivation to combine is to enable the moving of users to another frequency or RAT using the RRC Connection Reject procedure when the current carrier or RAT is overloaded).

Consider claims 26, 36
Kim in view of CR teaches the limitations of claims 17, 27, wherein the first priority information and the de-prioritization request information are received together (Kim fig 2 step 220 par 0031 receives priority information from RRC connection release message. CR summary of change de-prioritized request received with RRC Connection Reject message. It would be obvious for a person skilled in the art to include priority information and deprioritize request in a same RRC connection message).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        



/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649